oC Oo IN DH On FP WO NPY =

wo HO NY NY NY NY NY WY NY FP YF KF FEF FP Fe Fe Se
on ON A BW YN KH OD ODO FAN Dn fF WO NY KF O&O

 

if
MICHAEL BAILEY VY Fitep

 

United States Attorney ___ RECEIVED corn
District of Arizona

ANGELA W. WOOLRIDGE

AZ State Bar No. 022079 NOV -6 2019

 

Assistant U.S. Attorney

United States Courthouse CO

405 W. Congress Street, Suite 4800 sy DISTRIGr OF ADORE
ucson, Arizona DEPUTY

Telephone: 520-620-7300

Email: angela.woolridge@usdoj.gov

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America,
Plaintiff, CR18-2272-TUC-JGZ (LAB)

 
     

 

vs. Plea Agreement
Alejandro Navarro Mendez,

Defendant.

 

 

The United States of America and the defendant, Alejandro Navarro Mendez, agree

to the following disposition of this matter:
PLEA

The defendant agrees to plead guilty to Count 1 of the Indictment, charging the
defendant with a violation of Title 18, United States Code, Section 554(a), Smuggling
Goods From the United States, a felony offense. The defendant also agrees not to contest
the Forfeiture Allegation of the Indictment. The government agrees to dismiss Counts 2-
77 of the Indictment as charged against the defendant at the time of Sentencing.

ELEMENTS OF THE CRIME

The essential elements of Smuggling Goods From the United States are that:

(A) The defendant knowingly attempted to export from the United States any

merchandise, article, or object; and

(B) ‘The exportation of the merchandise, article, or object was contrary to any law

or regulation of the United States.

 
Oo Co ND nH FP WD NY

NW bh PP NY NY WN HN ND ee mR Re
oOo nN AO AN BR WH NYO KH CO HO FH ANAD BHD A FP WY YP KK O&O

 

(C) The defendant knew the exportation of the merchandise, article, or object
was contrary to any law or regulation of the United States.
STIPULATIONS, TERMS AND AGREEMENTS

The defendant understands the guilty plea is conditioned upon the following terms,
stipulations, and requirements:

Maximum Penalties: The defendant understands and agrees that the maximum penalty for
the offense to which he is pleading are a fine of $250,000, a maximum term of ten (10)
years imprisonment, or both, and a maximum term of three (3) years supervised release.

The defendant agrees to pay a fine unless the defendant establishes the applicability
of the exceptions contained in § 5E1.2(e) of the Sentencing Guidelines.

Special Assessment: The defendant understands that in accordance with Title 18,
United States Code, Section 3013, upon entry of judgment of conviction, there shall be
assessed a $100.00 special assessment for each felony count.

Immigration consequence: The defendant recognizes that pleading guilty may have
consequences with respect to his immigration status if the defendant is not a citizen of the
United States. Under federal law, a broad range of crimes are removable offenses,
including the offense(s) to which the defendant is pleading guilty. Removal and other
immigration consequences are the subject of a separate proceeding, however, and the
defendant understands that no one, including the defendant’s attorney or the district court,
can predict to a certainty the effect of the defendant’s conviction on the defendant’s
immigration status. The defendant nevertheless affirms that he wants to plead guilty
regardless of any immigration consequences that this plea may entail, even if the
consequence is the defendant’s automatic removal from the United States.

Agreement Regarding Sentencing:
a. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the parties agree that the below stipulated
sentencing ranges, based on the defendant’s criminal history (CH), are an
appropriate disposition of this case:

(1) 33 - 57 months imprisonment if the defendant is in CH category [;

2

 
So mea NTN DH Nn Ff WY NY

bo po NY WN NH NY NY N YN HH RFR KF HF FSF FEF S| S| ee
oN OUND ODOR COC ONO i aT i SOs BN Dll lc

 

(2) 37 - 63 months imprisonment if the defendant is in CH category II;
(3) 41 - 71 months imprisonment if the defendant is in CH category III;
(4) 51 - 87 months imprisonment if the defendant is in CH category IV;
(5) 63 - 105 months imprisonment if the defendant is in CH category V;
(6) 70 - 115 months imprisonment if the defendant is in CH category VI.

The above stipulated sentencing ranges are based on the United States Sentencing

Guidelines:
Base Offense Level (§ 2M5.2(a)(1)) 26
§ 5K2.0 -0-3
Acceptance (§ 3E1.1(a) and (b)) -3
Total Adjusted Offense Level 20 - 23

b. The defendant may withdraw from the plea agreement if he receives a sentence in
excess of the stipulated sentencing range based upon Probation’s calculation of the
defendant’s criminal history score and category.

c. The defendant understands and agrees that this plea agreement contains all the
terms, conditions and stipulations regarding sentencing. Ifthe defendant requests
or if the Court authorizes any reduction of sentence, either by departure or variance,
not specifically agreed to in writing by the parties, the government may withdraw
from the plea agreement.

d. Ifthe Court departs from the terms and conditions set forth in this plea agreement,
either party may withdraw.

e. If the Court, after reviewing this plea agreement, concludes any provision is
inappropriate, it may reject the plea agreement and allow the defendant an
opportunity to withdraw the defendant's guilty plea, all pursuant to Rule 11(c)(5)
and Rule 11(d)(2)(A), Fed. R. Crim. P.

f. The defendant understands that if the defendant violates any of the conditions of
the defendant’s supervised release, the supervised release may be revoked. Upon

such revocation, notwithstanding any other provision of this agreement, the

3

 
Co me IN DN On FP WY YN

NO wo NO NO HN HN WN HN DN eR ee ee
Co ~s OHO OA BP WHO NY YS OD OO Fe ST DB TD FP WO NO KY CO

 

defendant may be required to serve an additional term of imprisonment or the
defendant’s sentence may otherwise be altered.
g. The defendant and the government agree that this agreement does not in any
manner restrict the actions of the government in any other district or bind any other
United States Attorney’s Office.
Disclosure of Information to U.S. Probation:
The defendant understands the government’s obligation to provide all information
in its file regarding the defendant to the United States Probation Office.
The defendant understands and agrees to cooperate fully with the United States
Probation Office in providing:
a. All criminal history information, i.e., all criminal convictions as defined
under the Sentencing Guidelines.
b. All financial information, i.e., present financial assets or liabilities that relate
to the ability of the defendant to pay a fine or restitution.
C. All history of drug and alcohol abuse which would warrant a treatment
condition as part of sentencing.
d. All history of mental illness or conditions which would warrant a treatment
condition as part of sentencing.

Reinstitution of Prosecution:

 

If the defendant’s guilty plea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the government will be free to prosecute the defendant for all
charges as to which it has knowledge, and any charges that have been dismissed because
of this plea agreement will be automatically reinstated. In such event, the defendant waives
any objections, motions, or defenses based upon the Speedy Trial Act or the Sixth
Amendment to the Constitution as to the delay occasioned by the later proceedings.
Waiver of Defenses and Appeal Rights:

The defendant waives any and all motions, defenses, probable cause determinations,

and objections that the defendant could assert to the information or indictment, or to the

4

 
Oo Oo IN KH HA FP WW WN

DO po NO NO NH DN VN DH DRNO Rm RRR ee Re
Oo ~aT HD On fF WD NY KF DO FAN DH FP WO NY YH OC

 

petition to revoke, or to the Court's entry of judgment against the defendant and imposition
of sentence upon the defendant providing the sentence is consistent with this agreement.
The defendant further waives: (1) any right to appeal the Court's entry of judgment against
the defendant; (2) any right to appeal the imposition of sentence upon the defendant under
Title 18, United States Code, Section 3742 (sentence appeals); and (3) any right to
collaterally attack the defendant's conviction and sentence under Title 28, United States
Code, Section 2255, or any other collateral attack. The defendant acknowledges that this
waiver shall result in the dismissal of any appeal or collateral attack the defendant might
file challenging his conviction or sentence in this case. If the defendant files a notice of
appeal or a habeas petition, notwithstanding this agreement, the defendant agrees that this
case shall, upon motion of the government, be remanded to the district court to determine
whether the defendant is in breach of this agreement and, if so, to permit the government
to withdraw from the plea agreement. This waiver shall not be construed to bar or of
“prosecutorial misconduct” (as that term is defined by Section IL.B of Ariz. Ethics Op. 15-
01 (2015)) or a claim by the defendant of ineffective assistance of counsel.
Plea Addendum

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in separate documents and may
be filed with the Court under seal. Accordingly, additional agreements, if any, may not be
in the public record.

AGREEMENT AS TO FORFEITURE

 

a. Defendant admits that he exported/attempted to export the 108 firearms
charged in Count 1 of the Indictment.

b. The defendant further admits that the firearms represent property involved in
the commission of the offense charged in Count 1 of the Indictment, and are therefore
forfeitable pursuant to Title 18, United States Code, Section 924(d), and Title 28, United
States Code, Section 2461(c).

 
Oo CO ND A FP WY NYO kK

NO wpoO NY WH WN HN WN NY NO HR KR HR KR HBP FF Se SF Se
oO ~s DN A FP WO NO YK OD OBO fH I WB nA FP WD NO KF OS

 

Cc. The defendant admits that the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”) seized one Ruger model LCP .380 caliber pistol with serial number
372163337, and defendant signed an ATF Form 3400.1, Consent to Forfeiture or
Destruction of Property and Waiver of Notice. The defendant acknowledges and consents
that the firearm will be administratively forfeited and destroyed by the ATF, and
relinquishes any right, title and interest in the firearm. Defendant knowingly and
voluntarily agrees and understands the administrative forfeiture of the firearm shall not be
treated as satisfaction of any assessment, fine, restitution, cost of imprisonment, or any
other penalty this Court may impose upon the defendant.

d. The defendant admits that the remaining 107 firearms have been transferred,
sold to, or deposited with a third party, or placed beyond the jurisdiction of the court and
are no longer available for forfeiture as described in Title 21, United States Code, Section
853(p)(1).

e. As to the 107 firearms not seized, the defendant knowingly and voluntarily
agrees to the entry of a substitute assets judgment and agrees to pay and forfeit the amount
of $28,847.56 in United States currency (the “forfeiture judgment’’), which represents the
value of the firearms not seized, as a substitute asset in lieu of, and in satisfaction of, the
forfeiture of the 107 firearms not seized, as authorized by Title 21, United States Code,
Section 853(p)(2), as incorporated by Title 28, United States Code, Section 2461(c).

f. The defendant agrees to pay in full the amount listed in forfeiture judgment,
via cashier’s checks in consecutive monthly installments, made payable to the United
States Marshals Service, Sandra O’Connor Courthouse, Suite 270, Attention: Asset
Forfeiture, 401 W. Washington St., SPC-64, Phoenix, Arizona 85003-2159.

g. In the event that the defendant does not remit the cashier’s checks totaling
the amount in the forfeiture judgment to the government, the defendant knowingly and
voluntarily agrees, that pursuant to Tile 21, United States Code, Section 853(p), the United
States will seek forfeiture of any other property of said defendant, up to the value of the

 
Co ON HN HH HR W NH

wo wO WH WN NY NY NY NV NO KH Hee eRe Ree Re Re Re
oOo SN DO ON SPW NYO YK OD YO FAH Dn FP WY YP KY CO

 

forfeiture judgment, including but not limited to all property, both real and personal, owned
by the defendant.

h. The defendant acknowledges that failure to pay on or satisfy the forfeiture
judgment could allow for referral of the debt to the United States Department of Treasury
for the purpose of collecting debts through the Treasury Offset Program. Under this
program, the Department of Treasury will reduce or withhold any eligible Federal
payments by the amount of the debt. This “offset” process is authorized by the Debt
Collection Act of 1982, as amended by the Debt Collection Improvement Act of 1996 and
the Internal Revenue Code.

1. The defendant knowingly and voluntarily agrees to consent to the entry of
orders of forfeiture for the firearms, or any assets that are seized related to satisfying the
forfeiture judgment, covered by this agreement. The defendant waives the requirements of
Federal Rules of Criminal Procedure, Rule 32.2 regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of
the forfeiture in the judgment.

j. The defendant knowingly and voluntarily agrees to waive all interest in the
firearms or other property that may be seized, in any administrative, civil or criminal
judicial proceeding, whether state or federal, which may be initiated.

k. The defendant acknowledges that he understands that the forfeiture of assets
is part of the sentence that may be imposed in this case and waives any failure by the Court
to advise him of this, pursuant to Federal Rule of Criminal Procedure 11(b)(1)(J), at the
time his guilty plea is accepted.

lL. The defendant knowingly and voluntarily agrees to waive all constitutional,
legal, and equitable defenses to all constitutional and statutory challenges in any manner
(including direct appeal, habeas corpus, any jeopardy defense or claim of double jeopardy,
or any other means), and knowingly and voluntarily agrees to waive any claim or defense

under the Eighth Amendment to the United States Constitution, including any claim of

 
oOo Oo NI NHN HH FP W YN

NO NO VN WN NW KN PO NO Rw wR Re Re RE Re ee
oN TO ON BR WH NYO YK DOD HO FAHD Dn FP WY NY KH O&O

 

excessive fine or punishment, to any forfeiture carried out in accordance with this plea
agreement on any grounds.

m. The defendant knowingly and voluntarily agrees to hold the United States,
its agents and employees harmless from any claims whatsoever in connection with any
seizure or forfeiture of the assets, or forfeiture of any other property that is related to
satisfying the forfeiture judgment, covered by this agreement.

n. The defendant knowingly and voluntarily agrees and understands that the
forfeiture of the assets carried out in accordance with this plea agreement including any
payment made by the defendant to satisfy the forfeiture judgment, shall not be treated as
satisfaction of any assessment, fine, restitution, cost of imprisonment, or any other penalty
this Court may impose upon the defendant in addition to the forfeiture.

oO. Defendant agrees that the forfeiture provisions of this agreement are intended
to, and will, survive him, notwithstanding the abatement of any underlying criminal
conviction after the execution of this agreement. The forfeitability of any particular
property pursuant to this agreement shall be determined as if defendant had survived, and
that determination shall be binding on defendant’s heirs, successors, and assigns until the
agreed forfeiture is collected in full.

WAIVER OF DEFENDANT’S RIGHTS AND FACTUAL BASIS
Waiver of Rights

I have read each of the provisions of the entire plea agreement with the assistance
of counsel and understand its provisions. I have discussed the case and my constitutional
and other rights with my attorney. I understand that by entering my plea of guilty I will be
giving up my rights to plead not guilty, to trial by jury, to confront, cross-examine, and
compel the attendance of witnesses, to present evidence in my defense, to remain silent
and refuse to be a witness against myself by asserting my privilege against self-
incrimination -- all with the assistance of counsel -- and to be presumed innocent until

proven guilty beyond a reasonable doubt.

 
o0o eo ND WH FP W NH KF

bo po ND NY NN NN NHN NY DN Re Re Re Re Re Re Rl
oN KN ON BP WO NY KF DTD ODO BOA DH nH FP WW NYO KF OC

 

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence.

My guilty plea is not the result of force, threats, assurances or promises other than
the promises contained in this agreement. I agree to the provisions of this agreement as a
voluntary act on my part, rather than at the direction of or because of the recommendation
of any other person, and J agree to be bound according to its provisions.

I fully understand that, if] am granted probation or placed on supervised release by
the court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that, if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve an additional term of imprisonment or my sentence may otherwise be altered. I
agree that any Guidelines Range referred to herein or discussed with my attorney is not
binding on the court and is merely an estimate.

I agree that this written plea agreement contains all the terms and conditions of my
plea and that promises made by anyone (including my attorney), and specifically any
predictions as to the guideline range applicable, that are not contained within this written
plea agreement are without force and effect and are null and void.

I am satisfied that my defense attorney has represented me in a competent manner.

I am fully capable of understanding the terms and conditions of this plea agreement.
I am not now on or under the influence of any drug, medication, liquor, or other intoxicant
or depressant, which would impair my ability to fully understand the terms and conditions

of this plea agreement.

///

 
So Oo HN DN OH HR WD YH

mo wo bP NH YN NY NY NY N HF KF KF HF HFS HF KF KF ES
Co SN ONO ON SP WO NY YK ODO ODO eH Dn FP WD HPO KF CO

 

Factual Basis:

I agree that the following facts accurately describe my conduct in connection with
the offense to which I am pleading guilty; and, that if this matter were to proceed to trial,
the government could prove the elements of the offense beyond a reasonable doubt based
on the following facts:

From October 2017, through September 2018, Alejandro Navarro-Mendez

purchased a total of 108 firearms, as confirmed through records of licensed

firearms dealers in Arizona. Law enforcement agents interviewed Navarro-

Mendez regarding these firearms purchases, and Navarro-Mendez admitted

he purchased the firearms with the intent to provide them to someone else.

Navarro-Mendez advised the agents that he purchased the firearms on behalf

of other individuals in Mexico. Navarro-Mendez received the money for the

purchases from the individuals in Mexico, and was paid $100 for each

firearm he purchased for them. After the purchases, Navarro-Mendez met

with other individuals and delivered the firearms to them, knowing the

firearms would then be smuggled into Mexico. Neither Navarro-Mendez nor

any of the other individuals involved in the smuggling of these firearms had
any license or lawful authority to export the firearms into Mexico.

W/6//9, dr

Date Alejandro Navarro Mendez
Defendant

DEFENSE ATTORNEY'S APPROVAL

I have discussed this case and the plea agreement with my client, in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible and Defendant’s
waiver of his right to appeal. I have further discussed the sentencing guideline concept
with the defendant. No assurances, promises, or representations have been given to me or
to the defendant by the United States or by any of its representatives which are not

contained in this written agreement.

10

 
Oo eo ANA HD nA fF W YN

NO NO DN NY NY NY NY WN NO KH RK Re BRP RP Re FS Be
Oo NON ON BP WHO NY KF OD OO HON Da FP WW NY YF O&O

 

I concur in the entry of the plea as indicated above and on the terms and conditions
set forth in this agreement as in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

6p fle Sof

Date Walter Goncatves/E
Attorney for the VE

GOVERNMENT’S APPROVAL
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of

justice.
MICHAEL BAILEY
United States Attorney
District of Arizona

INf@ [14 Phergphod se) asd —
Date ANGELA W. WOOLRIDG

Assistant U.S. Attorney

11

 
